DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
Response to Amendment
The amendment filed 03/11/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2006/0127709 A1) in view of Sugiura et al (US 2004/0137298 A1, cited as relevant in the Final Rejection dated 11/17/2021) and Ishikawa et al. (US 2015/0030949 A1).
Regarding claim 1, Bai teaches an electrochemical reaction cell stack comprising an electrochemical reaction block (cell stack assembly 20, Bai fig 2) including three or more electrochemical reaction units arranged in a first direction (stack sections 20a/20b/20c, Bai fig 2 and [0030]), each of the electrochemical reaction units including an electrolyte layer, a cathode and an anode which face each other in the first direction with the electrolyte layer intervening therebetween (a plurality of fuel cells which each comprise a cathode flow field plate, an anode flow field plate and a membrane electrode assembly sandwiched between the two flow field plates; Bai [0028]), and an anode chamber facing the anode (hydrogen/anode stream 100 flowing on cells’ anode side through anode flow field plates nd distributed into the anode side 120 of individual cells, Bai [0005, 0028, 0031, 0043] and figs 2, 5-6), the electrochemical reaction cell stack being characterized in that:
the three or more electrochemical reaction units include one or more upstream electrochemical reaction units (20a, Bai fig 2 and [0030, 0034]), and two or more downstream electrochemical reaction units (20b and 20c, Bai fig 2 and [0030, 0034]; see also anode groups 2-4 in Bai figs 5-6 and [0057-0058]);
the electrochemical reaction block includes a gas introduction flow passage for introducing a fuel gas from the outside of the electrochemical reaction block to the inside thereof (supplied to the stack 20 are hydrogen or hydrogen-rich fuel stream 100 into gas manifold 110, Bai [0005, 0029-0030] at upper left of fig 2), a gas discharge flow passage for discharging the fuel gas from the inside of the electrochemical reaction block to the outside thereof (depleted reactants flow out the stack as indicated by streams 140, Bai [0005, 0029] and bottom right of fig 2), and a gas transfer flow passage (outlet manifolds 130, Bai fig 2) into which the fuel gas from the upstream electrochemical reaction units is introduced (cells 120b [Wingdings font/0xE0] 121a from sub-stack 20a to 20b connected via 130a in Bai fig 2) and from which the fuel gas is discharged to the downstream electrochemical reaction units (cells 121b [Wingdings font/0xE0] 122a from sub-stack 20b to 20c connected via 130b in Bai fig 2);
each of the upstream electrochemical reaction units includes an upstream introduction communication passage (introduction manifold line 110a connected at each of upstream unit cell lines 120a in Bai fig 2) for connecting the anode chamber on the upstream side which is formed in the upstream electrochemical reaction unit to the gas introduction flow passage (hydrogen-rich fuel 100 directed through gas manifold 110 and distributed into the anode side 120 of cells, Bai [0005, 0029]), and an upstream discharge communication passage for connecting the upstream-side anode chamber to the gas transfer flow passage (depleted reactants are collected into the outlet manifold 130, Bai [0005, 0029]; cells 120a-120b each connected to outlet manifold 130a in Bai fig 2);
each of the downstream electrochemical reaction units includes a downstream introduction communication passage (introduction manifold line 110b connected at each of downstream unit cell lines 121a, and introduction manifold line 110c connected at each of downstream unit cell lines 122a; Bai fig 2) for connecting the anode chamber on the downstream side which is formed in the downstream electrochemical reaction unit to the gas transfer flow passage (outlet manifolds 130a and 130b, Bai fig 2), and a downstream discharge communication passage for connecting the downstream side anode chamber to the gas discharge flow passage (outlet manifold 130c to discharge line 140, Bai [0005, 0029] and fig 2; see also anode groups as labeled in Bai figs 5-6);
each of the gas introduction flow passage, the gas discharge flow passage, and the gas transfer flow passage is a manifold formed in the electrochemical reaction unit (in 20a/20b/20c in Bai fig 2) and extending through the electrochemical reaction units in the first direction (left-to-right direction in Bai fig 2; interconnectedness of gas manifold 110 within units 20a/20b/20c, Bai [0005, 0029], shown in Bai fig 2, from 110a [Wingdings font/0xE0] 120a-120b [Wingdings font/0xE0] 130a [Wingdings font/0xE0] 110b [Wingdings font/0xE0] 121a-121b [Wingdings font/0xE0] 130b [Wingdings font/0xE0] 110c [Wingdings font/0xE0] 122a-122b [Wingdings font/0xE0] 130c [Wingdings font/0xE0] 140);
each of the electrochemical reaction units includes an anode-side frame having a hole which is a part of the anode chamber (exemplary flow field plate 40 with reactant flow-through hole 42, Bai [0041] and fig 2; represents flow plates 121a, etc. of Fig 2 per [0041] which are anode-side 120 per [0005]); and

Bai fails to explicitly describe that “the total volume of the downstream introduction communication passage and the downstream discharge communication passage in each of the two or more downstream electrochemical reaction units is smaller than the total volume of the upstream introduction communication passage and the upstream discharge communication passage in each of the one or more upstream electrochemical reaction units”. 
However, Bai does teach that there are less reaction unit cells within each of the downstream units because this reduction in the number of cells from one section to the next is preferred to compensate the reduction in gas flow rate due to consumption from electrochemical reaction having taken place in the section, further teaching that the reduction in the number of cells from one section to the other would allow the gas flow rate to be maintained at a preferably constant value or even become higher in the next section (Bai [0032]) and in turn establish a stoichiometrically more efficient reaction within the cells (Bai [0035-0036]). 
For example, Bai Fig. 2 shows 10 fuel gas manifold lines/cells 120 running through upstream stack section 20a, only six lines 121 in downstream section 20b, and further four lines 122 in second downstream section 20c. Thus, a skilled artisan would have found it obvious to infer from such teaching by Bai that the six passages and four passages in each of the two downstream sections, respectively, would each comprise less total introduction plus discharge passage volume when compared to the total passage volume within the 10 upstream passages.
Therefore, the limitation of claim 1 that “the total volume of the downstream introduction communication passage and the downstream discharge communication passage in each of the two or more downstream electrochemical reaction units is smaller than the total volume of the upstream introduction communication passage and the upstream discharge communication passage in each of the one or more upstream electrochemical reaction units” is rendered obvious additionally by Bai.

Additionally, Sugiura, which is analogous in the art of fuel cell stacks (Sugiura fig 2), teaches the flow of fuel gas from first/upstream unit cell to second/downstream unit cell (Sugiura [0100]) and teaches a passage cross-section of the fuel gas passage on the outlet side (i.e., downstream) is smaller than that of the fuel gas passage on the inlet side (i.e., upstream) in order to equalize the reaction rate within the reaction unit as the fuel gas gets reacted (Sugiura [0101]). 
 Since Bai [0032-0036] teach that reaction stoichiometry is important to manipulate to increase efficiency of the reactant gases moving from upstream to downstream through the fuel cell stack, in addition to decreasing the number of unit cells in each downstream unit, a skilled artisan would further be motivated by the teaching of Sugiura to tailor the cross-sectional areas and thus volumes of the introduction and discharge passages of the downstream units of Bai to be smaller than those of the upstream unit in order to further equalize the reaction rate and thus increase efficiency of reactant use. Further, Sugiura [0031] teaches the benefits of equalizing gas flow because when, in each cell assembly, a reaction gas in an amount required for cell reaction in the unit cell on the upstream side in the flow direction and the unit cell on the downstream side in the flow direction is supplied to the unit cell on the upstream side, so that the flow rate of the reaction gas supplied in the cell assembly is increased, with a result that it is possible to equalize humidities in the cell assemblies, and also to equalize current density distributions in the whole fuel cell stack and hence to reduce a concentration overpotential. Further still, Sugiura [0013] teaches that cross-section of the reaction gas passage on the downstream side of the unit cells in the flow direction of the reaction gas may be smaller than the cross-section of the reaction gas passage on the upstream side so that the flow velocity of the reaction gas on the downstream side is increased by reducing the passage cross-section to effectively improve the drainage characteristic of the water produced on the downstream side.
Therefore, the limitation of claim 1 that “the total volume of the downstream introduction communication passage and the downstream discharge communication passage in each of the two or more downstream electrochemical reaction units is smaller than the total volume of the upstream introduction communication passage and the upstream discharge communication passage in each of the one or more upstream electrochemical reaction units” is rendered obvious additionally by Bai in view of Sugiura.

Bai fails to explicitly teach that the upstream introducing communication passage, the upstream discharge communication passage, the downstream introduction communication passage, and the downstream discharge communication passage are formed in the anode-side frame.
Bai does teach that exemplary flow field plate 40 with reactant flow-through hole 42, which represents anode flow field plates 121a, etc., also has outlet hole 41 and other holes for coolant flow within its framework (Bai [0005, 0029, 0041] and fig 4a).
Ishikawa, which is analogous in the art of fuel cell stacks (abstract), teaches power generation cells (3, Ishikawa fig 3) having anode frames (49, Ishikawa fig 3) disposed on the fuel gas flow path side (Ishikawa [0122]). Ishikawa [0138] teaches he anode frame 49 has the insertion holes 61, 63, 64, 65 and 67, and elongated through holes 91 to 93 formed along three sides, and Ishikawa Figs. 3-4, 6A, and 11 show fuel gas flowing through said holes of the anode frame to reach from an introduction passage to a discharge passage within the anode side each unit cell, following the fuel gas flow path.
From this teaching of Ishikawa, a skilled artisan would have found it obvious and known in the art that an anode frame within a fuel cell within a stack is capable of accommodating all necessary fuel gas flow passages, including the upstream introducing communication passage, the upstream discharge communication passage, the downstream introduction communication passage, and the downstream discharge communication passage. 
The simple substitution of one known element for another to obtain predictable results (i.e., substituting the anode frame of Ishikawa for that of Bai) and applying a known technique to a known device ready for improvement to yield predictable results (such as forming all fuel gas flow passages within the anode frame as taught by Ishikawa, to expectedly save space within the cell for example) support a conclusion of obviousness (MPEP 2143 I (B) and (C)).

Thereby, all limitations of claim 1 are rendered obvious by modified Bai.


Regarding claim 2, modified Bai teaches the limitations of claim 1 above but fails to explicitly teach the total volume of the downstream introduction communication passage and the downstream discharge communication passage is 60 (mm3) or less. 
Sugiura [0102] does teach that the passage cross-section of each of the fuel gas passages can be made different by changing the passage depth, or the passage width and teaches in [0013, 0031, 0101] the benefits of tailoring gas flow rates to equalize the reaction from upstream to downstream, teaching in [0101] that such can be done by changing passage cross sectional area in the fuel gas reactant path. Such agrees with the motivations taught by Bai [0032-0036] to tailor the number of unit cells from upstream to downstream to achieve desired reaction stoichiometry.
Since Bai does not disclose a specific total volume of the downstream introduction communication passage and the downstream discharge communication passage, a person having ordinary skill in the art would have found it obvious from the teachings cited above to optimize the volume of these passages in order to achieve the desired fuel gas flow rate and reaction rate to increase reactant use efficiency. Routine optimization of a known result effective variable (i.e., cross-sectional area – proportional to volume – within the fuel gas flow path) is within the ambit of a person having ordinary skill in the art (MPEP 2144.05, II). Further, Bai [0039] teaches toward a small overall fuel cell stack size while still achieving high power output, and Sugiura [0005-0006] agrees that smaller overall fuel cell stacks are desirable for end use as on-vehicle power source – thus, these teachings further support optimization towards smaller passage volumes within smaller overall cell stacks.
Thus, claim 2 is obvious.


Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai, Sugiura, and Ishikawa as applied to claim 1-2 above, and further in view of Schaevitz et al. (US 2007/0259242 A1), as cited in previous Office actions.
Regarding claim 3, claim 4, claim 5, claim 6, claim 7, and claim 8, modified Bai teaches: the limitations of claims 1 and 2 above and teaches the electrochemical reaction block has, at a first end in the first direction (rightmost in Bai Fig. 2), a discharge hole communicating with the gas discharge flow passage (connection of passage 130c to outlet stream 140, Bai fig 2), 
and teaches: 
the two or more downstream electrochemical reaction units include a first electrochemical reaction unit group (20b, Bai fig 2) composed of a plurality of the downstream electrochemical reaction units continuously arranged in the first direction (cells 121a-b, Bai fig 2 left-to-right), and a second electrochemical reaction unit group (20c, Bai fig 2) composed of a plurality of the downstream electrochemical reaction units continuously arranged in the first direction (cells 122a-b, Bai fig 2 left-to-right), wherein the second electrochemical reaction unit group is separated from the first electrochemical reaction unit group in the first direction (separated by fuel gas flow direction change and connection to different manifolds 110b/130b vs. 110c/130c, see Bai fig 2),

 but fails to teach: 
the number of the downstream electrochemical reaction units disposed in a first region between the center of the electrochemical reaction block in the first direction and the first end of the electrochemical reaction block is larger  than the number of the downstream electrochemical reaction units disposed in a second region between the center of the electrochemical reaction block and a second end of the electrochemical reaction block in the first direction, 
nor:
the number of the downstream electrochemical reaction units of the first electrochemical reaction unit group is larger than the number of the downstream electrochemical reaction units of the second electrochemical reaction unit group; and the first electrochemical reaction unit group is disposed nearer to the first end of the electrochemical reaction block than is the second electrochemical reaction unit group.


Bai does teach in [0032-0034, 0041] the adjustment of number of cells in downstream groupings in order to adjust as desired the reactant and catalyst use rate, gas flow rate, water removal, and thus improve fuel cell stack performance, further teaching that the reduction rate in the number of cells can be determined in practice by a number of factors such as total power output, stack dimensions and cost.
	Schaevitz, which is analogous in the art of fuel cell stacking methods (title), teaches that a manufacturer can adjust stack output characteristics, such as the current densities for cell groups by adding or removing fuel cell units from the groups (Schaevitz [0116]). Schaevitz Figs. 20-21 show embodiments in which more cells are located in a farther downstream group, reading on the instantly claimed layout.
	Bai and Schaevitz both teach that the quantity of cells within reaction units can affect fuel cell stack performance including reaction rate, power output, and current density. From these teachings, a skilled artisan would have found it obvious to change the quantity and arrangement of downstream reaction units within modified Bai to achieve desired operational and output characteristics within the overall fuel cell. The duplication and rearrangement of parts to yield expected results, such as tailored stack characteristics, is within the ambit of a person having ordinary skill in the art (MPEP 2144.04 VI B-C).
	Thus, claims 3-8 are obvious.


Response to Arguments
Applicant’s arguments, see Remarks pages 8-10, filed 03/11/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 1 and arguments against the Todo reference.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto (US 2009/0081521 A1) teaches among the plurality of anode gas inflow ports, a cross-sectional dimension of an inflow port provided at a downstream side of a flowing direction of the anode gas is smaller than a cross-sectional dimension of an inflow port provided at an upstream side of the flowing direction of the anode gas (Yamamoto [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSIE L. WALLS/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728